DETAILED ACTION
This action is responsive to the response filed on 08/04/2022. Claims 1-4, 6-13 and 15-18 are pending in the case. Claim 1 is independent. Claims 5, 14 and 19 have been canceled. This action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are sufficient to overcome the rejection of Claims 1-4, 6-13 and 15-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph set forth in the previous Office Action; therefore, the corresponding rejection is withdrawn.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/984,841, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.

The provisional application, 62/984,841 provides broad, generic support for learning activities, e.g. an IQ button wherein, when a user overrides a window shade, the user could stipulate that the user wants the system to learn from this override, and an ambient light sensor configured with the keypad in order to adjust the backlighting level of the keypad based on room light level. However, the provisional application does not provide support for the amended features in Claim 1 “a learning button configured to, in response to the learning button being activated by a user, instruct the processor to start to acquire data about environmental conditions and building conditions that exist near the user from a first time the learning button is activated and an override mode is active until a second time when the override mode returns back to an automation routine, wherein the override mode overrides the automation routine, and wherein the override mode is initiated by an override request using an override button that is different from the learning button, wherein the processor is further configured to reject the override request for the override mode, if the override mode causes increased electricity usage, wherein the processor adjusts the automation routine based on the environmental conditions and the building conditions during the time that the override mode is active, wherein the processor is further configured to reject the override request, if the override mode violates eco-friendly operations, and wherein the processor is further configured to optimize a task area by determining an amount of desired light at the task area based on monitoring occupancy, exterior light at the window, interior room lighting, interior temperature, exterior temperature, weather, and computer screen brightness at the task area, comparing the desired light to ambient light and adjusting the window shade and a lighting system to provide a combination of natural light and artificial light to obtain the desired light at the task area”.

Accordingly, the claims are not entitled to the benefit of the earlier filing date of provisional application 62/984,841.

Applicant’s submission on page 6 of the response regarding the priority of the application is noted by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "keypad includes a plurality of buttons that all interface with a common, routed spring steel layer" (Claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-13 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "a learning button configured to, in response to the learning button being activated by a user, instruct the processor to start to acquire data about environmental conditions and building conditions that exist near the user from a first time the learning button is activated and an override mode is active until a second time when the override mode returns back to an automation routine," (emphasis added) in lines 5-8 of claim 1.
The term “near” in claim 1 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification as filed discloses, as least:
one or more proximity sensors 135… An internal proximity sensor 135 may be configured for detecting the location of someone close to the keypad. (¶ [0010]);
the keypad may control one zone or multiple zones with various combinations of move, pause, auto, preset, mode setting, blackout and/or other button commands. A zone may comprise a grouping of actions, a geographic area for the actions, a part of a building, a floor of a building, a subset of facilities and/or the like. (¶ [0017]);
The system 100 may then adjust its algorithm or implement a new algorithm that leaves certain window shades open (near this particular user) during rainy weather. (¶ [0026]);
setting sensitivity levels for the proximity sensor, (¶ [0027]); and
configuration of an internal proximity sensor which detects the presence of a person within a configurable distance (¶ [0028]).
It is unclear what would be considered “data about environmental conditions and building conditions that exist near the user” (emphasis added), given that the specification broadly discusses implementing a new algorithm that leaves certain window shades open near a particular user, but does not specify a certain distance, area or region that would be considered “near the user”. While proximity sensors and zones are discussed, it is unclear what zones or proximity would be considered “near the user”. For example, it is unclear if “data about environmental conditions and building conditions that exist near the user” would include environmental conditions and building conditions in a particular zone, environmental conditions and building conditions in a particular proximity distance, environmental conditions and building conditions in a building, or environmental conditions and building conditions in a geographic area. Furthermore, it is unclear what would be considered environmental conditions and building conditions that exist not near the user. For example, it is unclear at what distance or within which zone data regarding environmental conditions and building conditions would be considered to be existing not near, or far, from the user. Thus, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention

Claim 6 recites, “wherein the learning button includes visual feedback by at least one of changing levels of a backlight or flashing the backlight.” (emphasis added) There is insufficient antecedent basis for this limitation in the claim as Claim 3 previously recites, “a backlight”. For examination purposes, Examiner assumes the limitations to read, “wherein the learning button includes visual feedback by at least one of changing levels of [[a]] the backlight or flashing the backlight”.

Claim 8 recites, “a light bar on a side of the keypad… wherein a speed of a light going down the light bar represents a speed of movement of the window shade.” (emphasis added) There is insufficient antecedent basis for this limitation in the claim as Claim 3 previously recites, “a light bar”. For examination purposes, Examiner assumes the limitations to read, “wherein the learning button includes visual feedback by at least one of changing levels of [[a]] the backlight or flashing the backlight”.

Claims 2-4, 6-13 and 15-18 are dependents of Claim 1 and contain all the features of their independent claim, but fail to resolve the deficiencies of Claim 1; therefore, they are rejected for the same reasons as above.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-13 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites, “a learning button configured to, in response to the learning button being activated by a user, instruct the processor to start to acquire data about environmental conditions and building conditions that exist near the user from a first time the learning button is activated and an override mode is active until a second time when the override mode returns back to an automation routine, wherein the override mode overrides the automation routine, and,… wherein the processor adjusts the automation routine based on the environmental conditions and the building conditions during the time that the override mode is active,”.

Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘instruct the processor to start to acquire data about environmental conditions and building conditions that exist from a first time the learning button is activated until a second time when the override request returns back to an automation routine’ in the application as filed. On page 6 of the response filed 08/04/2022, Applicant submits that “Support for the amendments may be found in the originally-filed specification, claims, and figures.”

Review of the specification yields:
¶ [0005] “The system may comprise a learning button configured to instruct the processor to acquire data about conditions associated with an override request, wherein the override request overrides an automation routine, and wherein the processor adjusts the automation routine based on the conditions associated with the override request.”
¶ [0006] “The processor may be further configured to track time and conditions associated with the override request.”
¶ [0007] “The processor may be configured to return a window covering position override back to automatic mode after a specified delay time, at a specific time of the day. The processor may be configured to determine an override pattern to return the window shade to an automatic mode after a period of time from an override request.”
¶ [0022] For example, the keypad may include a learning button 115 (e.g., IQ button). When a user overrides an action (e.g., a window shade movement), the user could stipulate that the user wants the system 100 to learn from this override… In various embodiments, the system 100 may include the IQ button 115 features when the override button 140 is selected, such that a separate IQ button 115 may not be needed… When a shade is overridden from its current position, the shade may be taken out of automatic mode, so that the pre-established movement from schedulers or sensors will not change the shade position. Motors can be configured to return back to automatic mode a configurable time later, at a configurable time of the day, at a configurable event of the day (sunrise, noon, sunset, night, etc. along with an offset time), based on occupancy or vacancy. Moreover, motors can be configured to return back to automatic mode based on the user commanding it back to automatic mode through the keypad… Based on the user preferences over time learned from the user selecting the IQ button 115, the system 100 may determine (e.g., using artificial intelligence routines) that certain algorithms or adjustments to actions should be implemented. For example, if the user selects an override to stop the window shades from being lowered because the user prefers natural light, the system 100 may determine that, based on user preferences, the system 100 may select the optimization of daylighting instead of using the artificial light (that would have resulted from automation).”
¶ [0023] “As another example, an automation mode may cause the lights to activate and the window shades to rise at 6pm. However, if a user is planning a powerpoint presentation in a conference room at 6pm, the user may not want the lights to activate and the user may want the window shades to remain lowered during the presentation. As such, the user may toggle the automation mode button to adjust the system 100 out of automation mode. After the presentation is over, the user may select the automation mode button again to return the system 100 to automation.”
¶ [0024] “In addition, in various communication networks, it may be possible for various systems to interact or integrate such that another building subsystem may be capable of overriding the shade settings and/or the automation mode status. For example, a video conference camera system may have a scheduled presentation and wish to manage the room condition through shade settings during the presentation to optimize the video experience. The system 100 may determine if an override request is appropriate and/or if the override request may impact an eco-friendly result… In response to a user selecting an override or IQ button 115, the system 100 may reject the override request and/or not consider the override request for adjusting an algorithm based on an IQ request… For example, a user may select an override that restricts window shades from being lowered by an automation routine. However, maintaining the windows in the open position causes a large amount of solar radiant heat gain to enter a large room with a lot of other people… In such a situation, the system 100 may monitor such changes and determine that such changes are not eco-friendly due to the increased electricity usage. As a result, the system 100 may reject the override request and return the system 100 to the automation mode to avoid further increasing the electricity usage. The system 100 may predict that such changes would cause the need for increased electricity usage. As a result, the system 100 may reject the override request before any increase in electricity usage was needed.”
¶ [0026] “Moreover, the system 100 may track the time and conditions associated with the override selection such that the system 100 can further learn about when the user prefers such override functions. For example, the system 100 may record that the user selected an override at 3pm to maintain certain window shades in an open position (to override the automation that instructed the window shade system to lower the window shades at 3pm). The system 100 may also record that at 3pm the weather included a large downpour of rain. Thus, the system 100 may conclude that the user prefers the window shades open while it is raining outside, so the user can enjoy seeing the rain. The system 100 may then adjust its algorithm or implement a new algorithm that leaves certain window shades open (near this particular user) during rainy weather.”

Thus, the originally filed specification appears to support tracking the time at which an override request occurs, and conditions associated with the override request, which may include collection of environmental and/or building conditions, after a learning button is pressed. The specification also appears to support returning return a window covering position override back to automatic mode after a period of time. However, the specification does not appear to support acquiring environmental and building conditions that exist near the user for the duration of time from a learning button is pressed and an override mode is active until a time when the override returns back to an automation routine.
While the specification describes user override patterns/preferences may be determined over time, the specification does not describe monitoring the environmental and building conditions during a period of time that an automated routine is being overridden and a learning button has been pressed, and using the data acquired from the environmental and building conditions that existed near the user during such a period of time for adjusting the automation routine. The user preferences/override patterns learned overtime appear to be merely a collection and determination of override requests with the time at which the override request occurred and a condition that existed at the same time of the override request.
Using the example from the specification, the system may record that the user selected an override at 3pm to maintain certain window shades in an open position (to override the automation that instructed the window shade system to lower the window shades at 3pm). The system may also record that at 3pm the weather included a large downpour of rain, and thus conclude that the user prefers the window shades open while it is raining outside to then adjust its algorithm or implement a new algorithm that leaves certain window shades open during rainy weather. However, the specification as filed does not contemplate acquiring data regarding environmental and building conditions beginning at 3pm when the IQ button is pressed and the override is initiated, and continuing to acquire the environmental and building conditions until the automatic operation of the window shades resumes at some later time, and then utilizing such data to adjust the automation routine, i.e. a learning button configured to, in response to the learning button being activated by a user, instruct the processor to start to acquire data about environmental conditions and building conditions that exist near the user from a first time the learning button is activated and an override mode is active until a second time when the override mode returns back to an automation routine,… wherein the processor adjusts the automation routine based on the environmental conditions and the building conditions during the time that the override mode is active.

On page 6 of the response filed 08/04/2022, Applicant submits that “the specification discloses at paragraph 0005 acquiring data "about conditions associated with an override request"”, “that the conditions that exist from when the learning button is pressed until the override mode returns back to an automated routine are "associated" with the override mode” and “the override mode changes the system from when the learning button is pressed until the override mode returns back to an automated routine, so that entire time period of the override mode is "associated" with the override request”. Acquiring data about conditions associated with an override request is broad description in the specification that may have many interpretations depending upon the reader. However, there is no discussion in ¶ [0005] of the specification, or any other paragraph of the originally filed specification, and it is not clear from the application as filed that applicant intended the interpretation submitted by Applicant that data about conditions “associated with an override request” would include collecting data about conditions for a duration of time that begins from when a learning button is activated and an override mode is active and ends when the override mode returns back to an automation routine, and then using the data collected during this period for adjusting the automation routine. As shown above, the only example in the specification is in ¶ [0026], which discloses recording that the user selected an override at 3pm to maintain certain window shades in an open position, and also record that at 3pm the weather included a large downpour of rain, then adjust its algorithm or implement a new algorithm that leaves certain window shades open (near this particular user) during rainy weather. The adjustment may keep window shades open during rainy weather, the collection of data appears to occur at a specific point in time when the override request was made, and does not include collection of data for a duration or period of time in which the override mode is active until return back to an automation routine.
Also, on page 6 of the response, Applicant submits that paragraph 0024 discloses predicting how such override modes impact electricity usage and the system would need to gather data about the electricity usage from when the learning button is pressed until the override mode returns back to an automated routine for the system to be able to have data about the electricity usage in order to predict that the electricity usage would increase. ¶ [0024] discusses that a user may select an override that restricts window shades from being lowered by an automation routine, the system may monitor such changes and determine that such changes are not eco-friendly due to the increased electricity usage, and the system may reject the override request and return the system 100 to the automation mode to avoid further increasing the electricity usage. However, while this may include some kind of collection of data related to increased electricity usage cause by a large amount of heat gain entering a room , which in turn causes activation of an air conditioning system, this data is used to reject the override request and does not include any disclosure of using this data for adjusting the automation routed.
On pages 6-7 of the response, Applicant submits that “paragraph 0026 refers to "when the user prefers such override selection". As such, for the system to determine "when" the preference may exist, the system analyzes the data during the entire override mode time frame. The override mode may have started at 3pm when the override request was submitted, but the system obtains data about the rain not only starting at 3pm, but how long the rain lasted, so the system can determine how long the override mode is preferred. In other words, does the occupant just like the windows open when the rain starts, or does the occupant like the windows open during the entire rain storm and until the rain ends. As stated in paragraph 0026, "the system 100 may conclude that the user prefers the window shades open while it is raining outside" and the system may adjust to leave "certain windows open (near this particular user) during rainy weather" (emphasis added), and not just open the shades at the time the rain started.”
Examiner respectfully disagrees. ¶ [0026] states, “For example, the system 100 may record that the user selected an override at 3pm to maintain certain window shades in an open position (to override the automation that instructed the window shade system to lower the window shades at 3pm). The system 100 may also record that at 3pm the weather included a large downpour of rain. Thus, the system 100 may conclude that the user prefers the window shades open while it is raining outside, so the user can enjoy seeing the rain. The system 100 may then adjust its algorithm or implement a new algorithm that leaves certain window shades open (near this particular user) during rainy weather.” There is no disclosure in ¶ [0026] that the collection would begin at 3pm when the override is active, and presumably the IQ button has been activated, and then continuing collection of the data until returned back to the automation routine after the rain ends. ¶ [0026] merely discloses that the system records that the user selected an override at 3pm to maintain certain window shades in the open position and also recording that at 3pm the weather included a large downpour of rain. There then appears to be some undisclosed determination to conclude that the user prefers the window shades open while it is raining outside. The algorithm may then be adjusted to leave certain window shades open during rainy weather, but there is no disclosure that leaving the window shades open during rainy weather was based on the windows shades being overridden to stay open for the duration of a previous downpour or rain.
Thus, the specification does not disclose the necessary steps and combination of elements that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed functions because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)

Claims 2-4, 6-13 and 15-18 are dependents of Claim 1 and contain all the features of their independent claim, but fail to resolve the deficiencies of Claim 1; therefore, they are rejected for the same reasons as above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Berman et al. (US 20160258209 A1, previously cited), hereinafter Berman, in view of Kummer et al. (US 20170212488 A1, previously cited), hereinafter Kummer.

Regarding Claim 1, Berman teaches:
A system comprising: (automated shade control and/or notification (ASCN) system 100 [0051])
a processor; (centralized control system (CCS) [0051], The various CCS 110 components or any other components discussed herein may include one or more of the following:… a processor for processing digital data [0057])
a keypad in communication with the processor and (an input digitizer coupled to the processor for inputting digital data;… The user may interact with the system via any input device such as a keypad, keyboard, mouse, kiosk, personal digital assistant, handheld computer (e.g., Palm Pilot.RTM., Blackberry.RTM.), cellular phone and/or the like. [0057] CCS 110 may also be configured with one or more browsers, remote switches and/or touch screens to further facilitate access and control of ASCN 100 [0058])
configured for controlling a window shade at a window; (allow a user to control motors 130 for multiple window coverings [0054] The touch screen may also be used to provide control and/or information… to provide override capabilities of the shade position to move a shade to a more desired location [0058], e.g. FIG.s 2A and 2B, window 210 and window covering 255; Manual Shade+Electronic Brake. Such a system includes a multi-stop manual shade, but instead of using a traditional mechanical means to hold the shade in a specific position, this device employs a solenoid or other brake mechanism to hold the shade in a specific position. The brake could act against the chain or it could brake against an internal mechanism in the shade like the rotating hub. This brake can be electronically controlled and offer the ability to track the shade position (via time or via encoder, etc.) and stop the shade at the specific multi-stop positions. The electronics may be coupled to a scheduler directly, or communicate wirelessly over Bluetooth, WIFI, etc. to a remote controller. The remote controller can be a smartphone or other user input device [0042] motors 130 may be configured to move the window coverings in ¼-inch increments. Motors 130 may also be configured to have each step and/or increment last a certain amount of time. Moreover, motors 130 may follow pre-set positions on an encoded motor. The time and/or settings of the increments may be any range of time and/or setting, for example, less than one second, one or more seconds, and/or multiple minutes, and/or a combination of settings programmed into the motor encoded, and/or the like. In one embodiment, each 1/s-inch increment of motors 130 may last five seconds. Motors 130 may be configured to move the window coverings at a virtually imperceptible rate to a structure's inhabitants. For example, ASCN 100 may be configured to continually iterate motors 130 down the window wall in finite increments thus establishing thousands of intermediate stopping positions across a window pane. The increments may be consistent in span and time or may vary in span and/or time across the day and from day to day in order to optimize the comfort requirements of the space and further minimize abrupt window covering positioning transitions which may draw unnecessary attention from the occupants [0071])
a learning button configured to, in response to the learning button being activated by a user, instruct the processor to start to acquire data about (CCS 110 algorithms may include a touch screen survey function. For example, this function may allow a user to select from a menu of reasons prior to overriding a shade position from the touch screen. The function may also record the user's manual adjustment of the window coverings. This data may be saved in a database associated with CCS 110 and used to fine tune ASCN 100 parameters in order to minimize the need for such overrides. Thus, CCS 110 can actively learn how a building's occupants use the shades, and adjust the notifications to these shade uses. In this manner, CCS 110 may fine-tune, refine, and/or otherwise modify one or more proactive and/or reactive algorithms responsive to historical data [0062] manual override control and tracking; logging and reporting;... artificial intelligence/self-learning (e.g., User can log when they manual override the window covering. Program logs the pertinent environmental conditions at the time and performs trending. When similar conditions come up again it recommends that the user may want to override the window coverings based on previous history); [0039] ADI 105 may comprise one or more override buttons to facilitate manual operation of one or more window coverings, motors 130 and/or ADIs 105. [0056] The touch screen may also be used... to provide override capabilities of the shade position to move a shade to a more desired location [0058] CCS 110 algorithms may use occupant-initiated override log data to learn what each local zone occupant prefers for his optimal shading. This data tracking may then be used to automatically readjust zone-specific CCS 110 algorithms to adjust one or more sensors 125, motors 130, notification modules 135 and/or other ASCN 100 system components to the needs, preferences, and/or desires of the occupants at a local level. That is, ASCN 100 may be configured to actively track each occupant's adjustments for each occupied zone and actively modify CCS 110 algorithms to automatically adapt to each adjustment for that particular occupied zone. [0062] The adaptive/proactive mode may be configured to operate upon first installation for preset duration, whereby manual overrides of the automated settings may be logged and/or critical parameters identified which update the automated routines as to when a specific zone of shades should be deployed to a specific position. [0086])
environmental conditions  and (CCS 110 algorithms may use occupant-initiated override log data to learn what each local zone occupant prefers for his optimal shading. This data tracking may then be used to automatically readjust zone-specific CCS 110 algorithms to adjust one or more sensors 125, motors 130, notification modules 135 and/or other ASCN 100 system components to the needs, preferences, and/or desires of the occupants at a local level. That is, ASCN 100 may be configured to actively track each occupant's adjustments for each occupied zone and actively modify CCS 110 algorithms to automatically adapt to each adjustment for that particular occupied zone. [0062] the analysis systems may include outdoor environmental conditions such as… internet-based weather sources [0037] the system can further optimize this based on predictive inputs such as satellite feeds on local weather and the use of devices that capture pictures of the sky [0048] Reactive control of ASCN 100 may include, for example, using sensors coupled with algorithms which determine the sky conditions, brightness of the external horizontal sky, brightness of the external vertical sky in any/all orientation(s), internal vertical brightness across the whole or a portion of a window, internal vertical brightness measured across the whole or a portion of a window covered by the window covering, internal horizontal brightness of an internal task surface, brightness of a vertical or horizontal internal surface such as the wall, floor or ceiling, comparative brightness between differing internal horizontal and/or vertical surfaces, internal brightness of a PC display monitor, external temperature, internal temperature, manual positioning by the user/occupant near or affected by the window covering setting, overrides of automated window covering position from previous years and/or real time information provided in notifications and/or communicated from other motor controllers affecting adjacent window coverings [0067] occupancy/vacancy sensors; [0038], In addition, the lighting sensor may also provide the shading system with occupancy information which may be utilized in multi-use spaces to help accommodate different modes of operation and functionality. [0171] One or more additional sensors may detect light by looking at the light through window coverings 255 while it moves through the various stop positions. The FOV sensors and the additional sensors may be averaged to determine the daylight levels. [0121])
building conditions that exist near the user (Reactive control of ASCN 100 may include, for example, using sensors coupled with algorithms which determine the sky conditions, brightness of the external horizontal sky, brightness of the external vertical sky in any/all orientation(s), internal vertical brightness across the whole or a portion of a window, internal vertical brightness measured across the whole or a portion of a window covered by the window covering, internal horizontal brightness of an internal task surface, brightness of a vertical or horizontal internal surface such as the wall, floor or ceiling, comparative brightness between differing internal horizontal and/or vertical surfaces, internal brightness of a PC display monitor, external temperature, internal temperature, manual positioning by the user/occupant near or affected by the window covering setting, overrides of automated window covering position from previous years and/or real time information provided in notifications and/or communicated from other motor controllers affecting adjacent window coverings [0067] a Building Management System (BMS), a lighting system and/or an HVAC System may be configured to control and/or communicate with ASCN 100 to facilitate optimum interior lighting and climate control [0085], ASCN 100 can generate daylighting reports based on floor plans, power usage, event log data, sensor locations, shade positions, shade movements, shadow information, reflectance information, the relationship of sensor data to shade movements and/or to manual overrides and/or the like. [0100] ASCN 100 may return to Automatic Mode at a predetermined time interval (such as an hour later), when a predetermined condition has been reached (for example, when the brightness returns below a certain level through certain sensors), when the brightness detected is a configurable  percentage less than the brightness detected when the motor was placed into brightness override, if the proactive algorithms require the window covering to further cover the shade, when fuzzy logic routines weigh the probability that the motor can move back into automatic mode (based on information regarding actual brightness measurements internally, actual brightness measurements externally, the profile angle of the sun, shadow conditions from adjacent buildings or structures on the given building based on the solar altitude and/or azimuth, reflectance conditions from external buildings or environmental conditions, and/or the like, or any combination of the same), and/or at any other manual and/or predetermined condition or control [0070] CCS 110 algorithms may use occupant-initiated override log data to learn what each local zone occupant prefers for his optimal shading. This data tracking may then be used to automatically readjust zone-specific CCS 110 algorithms to adjust one or more sensors 125, motors 130, notification modules 135 and/or other ASCN 100 system components to the needs, preferences, and/or desires of the occupants at a local level. That is, ASCN 100 may be configured to actively track each occupant's adjustments for each occupied zone and actively modify CCS 110 algorithms to automatically adapt to each adjustment for that particular occupied zone. [0062])
from a first time the learning button is activated and an override mode is active until a second time when the override mode returns back to an automation routine, wherein the override mode overrides the automation routine, and (CCS 110 algorithms may include a touch screen survey function. For example, this function may allow a user to select from a menu of reasons prior to overriding a shade position from the touch screen. The function may also record the user's manual adjustment of the window coverings. [0062], When a notification, manual adjustment and/or reactive control algorithm interrupts operation of a proactive algorithm, the motor controller can be set up with specific conditions which determine how and when the motor controller can return to Automatic Mode. For example, this return to Automatic Mode maybe based upon a configurable predetermined time, for example 12:00 A.M. ln another embodiment, ASCN 100 may return to Automatic Mode at a predetermined time interval (such as an hour later), when a predetermined condition has been reached (for example, when the brightness returns below a certain level through certain sensors), when the brightness detected is a configurable percentage less than the brightness detected when the motor was placed into brightness override, if the proactive algorithms require the window covering to further cover the shade, when fuzzy logic routines weigh the probability that the motor can move back into automatic mode (based on information regarding actual brightness measurements internally, actual brightness measurements externally, the profile angle of the sun, shadow conditions from adjacent buildings or structures on the given building based on the solar altitude and/or azimuth, reflectance conditions from external buildings or environmental conditions, and/or the like, or any combination of the same), and/or at any other manual and/or predetermined condition or control [0070] ASCN 100 may additionally be configured with a preset timer wherein automatic operation of the window coverings will resume after a preset period after manual override of the system. [0086])
wherein the override mode is initiated by an override request using an override button that is different from the learning button, (CCS 110 algorithms may include a touch screen survey function. For example, this function may allow a user to select from a menu of reasons prior to overriding a shade position from the touch screen. The function may also record the user's manual adjustment of the window coverings. [0062], When a notification, manual adjustment and/or reactive control algorithm interrupts operation of a proactive algorithm, the motor controller can be set up with specific conditions which determine how and when the motor controller can return to Automatic Mode. [0070] manual override may be accomplished via a number of methodologies based on how accessible the capability is made to the occupant... override capability may be provided, for example, through switches, a telephone interface, a browser facility on the workstation, a PDA, touch screen, switch and/or by using a remote control [0086] an input digitizer coupled to the processor for inputting digital data;… The user may interact with the system via any input device such as a keypad, keyboard, mouse, kiosk, personal digital assistant, handheld computer (e.g., Palm Pilot.RTM., Blackberry.RTM.), cellular phone and/or the like. [0057] CCS 110 may also be configured with one or more browsers, remote switches and/or touch screens to further facilitate access and control of ASCN 100 [0058])
…
wherein the processor adjusts the automation routine based on the environmental conditions and the building conditions during the time that the override mode is active, (artificial intelligence/self-learning (e.g., User can log when they manual override the window covering. Program logs the pertinent environmental conditions at the time and performs trending. When similar conditions come up again it recommends that the user may want to override the window coverings based on previous history); [0039] ASCN 100 may log, record, classify, quantify, and otherwise measure and/or store information related to one or more window coverings [0054], CCS 110 algorithms may use occupant-initiated override log data to learn what each local zone occupant prefers for his optimal shading. This data tracking may then be used to automatically readjust zone-specific CCS 110 algorithms to adjust one or more sensors 125, motors 130, notification modules 135 and/or other ASCN 100 system components to the needs, preferences, and/or desires of the occupants at a local level. That is, ASCN 100 may be configured to actively track each occupant's adjustments for each occupied zone and actively modify CCS 110 algorithms to automatically adapt to each adjustment for that particular occupied zone. CCS 110 algorithms may include a touch screen survey function. For example, this function may allow a user to select from a menu of reasons prior to overriding a shade position from the touch screen. The function may also record the user's manual adjustment of the window coverings. This data may be saved in a database associated with CCS 110 and used to fine tune ASCN 100 parameters in order to minimize the need for such overrides. Thus, CCS 110 can actively learn how a building's occupants use the shades, and adjust the notifications to these shade uses. In this manner, CCS 110 may fine-tune, refine, and/or otherwise modify one or more proactive and/or reactive algorithms responsive to historical data [0062] proactive and/or reactive control algorithms may be used based on measured and/or calculated brightness… the proactive and/or reactive control algorithms may curve fit (e.g. regression analysis) measured radiation and/or solar heat gain in order to generate estimated and/or measured foot-candles on the glazing, foot-candles inside the glass, foot-candles inside the shade and class combination, and the like. Additionally, the proactive and/ or reactive control algorithms may utilize lighting information, radiation information, brightness information, reflectance information, solar heat gain, and/or any other appropriate factors to measure and/or calculate a total foot-candle load on a structure [0064], proactive and/or reactive control algorithms may be used based on measured and/or calculated BTU loads on a window, glass, window covering, and/or the like [0065], overrides of automated window covering position from previous years [0067], ASCN 100 may return to Automatic Mode at a predetermined time interval (such as an hour later), when a predetermined condition has been reached (for example, when the brightness returns below a certain level through certain sensors), when the brightness detected is a configurable percentage less than the brightness detected when the motor was placed into brightness override, if the proactive algorithms require the window covering to further cover the shade, when fuzzy logic routines weigh the probability that the motor can move back into automatic mode (based on information regarding actual brightness measurements internally, actual brightness measurements externally, the profile angle of the sun, shadow conditions from adjacent buildings or structures on the given building based on the solar altitude and/or azimuth, reflectance conditions from external buildings or environmental conditions, and/or the like, or any combination of the same), and/or at any other manual and/or predetermined condition or control [0070] The adaptive/proactive mode may be configured to operate upon first installation for preset duration, whereby manual overrides of the automated settings may be logged and/or critical parameters identified which update the automated routines as to when a specific zone of shades should be deployed to a specific position. [0086] ASCN 100 can generate daylighting reports based on floor plans, power usage, event log data, sensor locations, shade positions, shade movements, shadow information, reflectance information, the relationship of sensor data to shade movements and/or to manual overrides and/or the like. The reporting feature may also allow users to analyze historical data detail. For example, historical data regarding manual or automated shade movement in conjunction with at least one of sky condition, brightness sensor data, shadow information, reflectance information, and the like, may allow users to continually optimize the system over time. As another example, data for a particular period can be compared from one year to the next, providing an opportunity to optimize the system in ways that have never been possible or practical with existing systems. ASCN 100 can generate daylighting reports based on floor plans, power usage, event log data, sensor locations, shade positions, shade movements, shadow information, reflectance information, the relationship of sensor data to shade movements and/or to manual overrides and/or the like. The reporting feature may also allow users to analyze historical data detail. For example, historical data regarding manual or automated shade movement in conjunction with at least one of sky condition, brightness sensor data, shadow information, reflectance information, and the like, may allow users to continually optimize the system over time. As another example, data for a particular period can be compared from one year to the next, providing an opportunity to optimize the system in ways that have never been possible or practical with existing systems [0100])
… and wherein the processor is further configured to optimize a task area by (optimized lighting control program which tunes lighting performance based on task tuning, scheduling, occupancy, daylight harvesting, variable load shedding, personal control [0039] Five basic characteristics of light include quantity, spectrum, distribution, timing and duration. Other factors to consider include light not just being to support vision requirements in order to facilitate work/tasks taking place in a space [0045], the system optimizes or improves exposure to proper daylight levels, for example, during day shift since shades can regulate this exposure [0047] notify the user of optimal positioning for the window covering for function, energy efficiency, light pollution control (depending on the environment and neighbors), cosmetic and/or comfort automatically based on information originating from a variety of sensing device options which can be configured to communicate with the controller using means similar to any of the communication protocols and/or devices (e.g., EnOcean wireless technology) or any others described herein [0061])
determining an amount of desired light at the task area based on (CCS 110 algorithms may include proactive and reactive algorithms configured to… optimize the interior natural daylighting of a structure and/or optimize the efficiency of interior lighting [0056], a Building Management System (BMS), a lighting system and/or an HV AC System may be configured to control and/or communicate with ASCN 100 to facilitate optimum interior lighting and climate control [0085], ASCN 100 may further communicate with one or more artificial lighting systems to optimize the visible lighting within a structure based upon the photo sensor readings [0101] the system could be preprogrammed with information about the occupants that help personalize the thresholds for the amount of exposure to daylight spectrum desired in order to optimize activity… information of the internal and external surroundings can also be used in order to help define true exposure levels for the occupants, which in turn may affect the control timing for daylight exposure [0049] a brightness model may be utilized by and/or incorporated into ASCN 100 in order to enable adjustment of shades in incremental, intermediate positions (in addition to fully closed or fully open) to achieve a desired brightness level, for example, a desired brightness level in a room. [0138])
monitoring occupancy, (occupancy/vacancy sensors; [0038], In addition, the lighting sensor may also provide the shading system with occupancy information which may be utilized in multi-use spaces to help accommodate different modes of operation and functionality. [0171])
exterior light at the window, (Reactive control of ASCN 100 may include, for example, using sensors coupled with algorithms which determine the sky conditions, brightness of the external horizontal sky, brightness of the external vertical sky in any/all orientation(s),… [0067] One or more additional sensors may detect light by looking at the light through window coverings 255 while it moves through the various stop positions. The FOV sensors and the additional sensors may be averaged to determine the daylight levels. [0121])
interior room lighting, (Reactive control of ASCN 100 may include, for example, using sensors coupled with algorithms which determine … internal vertical brightness across the whole or a portion of a window, internal vertical brightness measured across the whole or a portion of a window covered by the window covering, internal horizontal brightness of an internal task surface, brightness of a vertical or horizontal internal surface such as the wall, floor or ceiling, comparative brightness between differing internal horizontal and/or vertical surfaces, [0067])
interior temperature, exterior temperature, (Reactive control of ASCN 100 may include, for example, using sensors coupled with algorithms which determine… external temperature, internal temperature, [0067])
weather, and (the system can help regulate the exposure requirements and choose times when the exposure will least detract from thermal and visual comfort. In various embodiments, the system can plan the exposure based on the system's database of information related to a zone's solar orientation and exposure relative to real time lighting conditions. In various embodiments, the system can further optimize this based on predictive inputs such as satellite feeds on local weather and the use of devices that capture pictures of the sky [0048])
computer screen brightness at the task area, (Reactive control of ASCN 100 may include, for example, using sensors coupled with algorithms which determine… internal brightness of a PC display monitor [0067])
comparing the desired light to ambient light and (contrast ratio sensing (e.g., window/daylight condition, interior vertical wall surfaces, interior horizontal working surfaces and/or floor surfaces, display luminance, all compared to manage ratios); [0038], If the brightness on the window wall portion is greater than a pre-determined ratio, the brightness override protection may be activated. The predetermined ratio may be established from the brightness of the PC/VDU or actual measured brightness of a task surface. [0068], The sensors may be used to optimize light threshold, differentiate between artificial and natural light, and/or utilize a brightness and veiling glare sensor to protect against overcompensation for brightness and veiling glare. This method may also employ a solar geometry override option. That is, if the light values drop to a default value, the movement of window coverings 255 may be controlled by solar geometric position instead of light levels [0125] The sensors may detect interior illuminance and compare this value with the average illuminance of one or more sensors looking at the window wall. [0126],  ASCN 100 may employ any combination of photo sensors located on the exterior of the building and/or the interior space to detect uncomfortable light levels during sunrise and sunset which override the window covering settings established by the solar tracking under these conditions. [0128])
adjusting the window shade and a lighting system to provide a combination of natural light and artificial light to obtain the desired light at the task area. (ASCN 100 may be given the priority to optimize the window covering settings based on energy management and personal comfort criteria after which the lighting system and HVAC system may be used to supplement the existing condition where the available natural daylight condition may be inadequate to meet the comfort requirements... For example, based on information from one or more brightness sensors, ASCN 100 may move at least one window covering into a first position. After ASCN 100 has moved a window covering, a lighting system may then be activated and select appropriate dimming for the room. However, oftentimes the lighting system may overcompensate an existing bright window wall where the lighting system may lower the dimming setting too far and thus create a "cave effect" whereby the illuminance ratio from the window wall to the surrounding wall and task surfaces may be too great for comfort. Proper photo sensor instrumentation for illuminance ratio control may be configured to help establish the correct setting for the shades as well as for the lights even though it may cost more energy to accomplish this comfort setting. In addition, the lighting sensor may also provide the shading system with occupancy information which may be utilized in multi-use spaces to help accommodate different modes of operation and functionality. [0171], the system may also adjust window covering systems and other systems to ensure desired or optimal daylight exposure in order promote optimal circadian functionality in the occupants [0043])
Berman further teaches that CCS 110 may be configured to compare the current position of one or more window coverings 255 to positions based on the most recent calculated SHG to determine whether window coverings 255 should be moved. CCS 110 may additionally determine the time of the last movement of window coverings 255 to determine if another movement is needed. For example, if the user-specified minimum time interval has not yet elapsed, then CCS 110 may be configured to ignore the latest SHG and not provide instructions to move window coverings 255 (step 311). Alternately, CCS 110 may be configured to override the user-defined time interval for window coverings 255 movements. Thus, CCS 110 may facilitate movement of coverings 255 to correspond to the latest SHG value (step 313). (Berman [0115])

However, Berman may not explicitly disclose:
wherein the processor is further configured to reject the override request for the override mode, if the override mode causes increased electricity usage, ...
wherein the processor is further configured to reject the override request, if the override mode violates eco-friendly operations, and

Kummer teaches:
wherein [a] processor is further configured to reject [an] override request for [an] override mode, if the override mode causes increased electricity usage,… (the user input received via EOS user interface 704 overrides automated control decisions made by EOS 302. For example, the manual subplant loads provided via EOS user interface 704 may override the recommended subplant loads determined by high level optimizer 330. In some embodiments, EOS 302 determines whether the manual subplant loads would cause EOS 302 to violate an optimization constraint... if the manual subplant loads would cause EOS 302 to violate an optimization constraint, EOS 302 may not override the recommended subplant loads determined by high level optimizer 330... use the recommended subplant loads and satisfy the optimization constraint [0148] Central plant 200 may consume resources from a utility (e.g., electricity…) [0051] load/rate predictor 322 receives a measured electric load and/or previous measured load data from BAS 308 [0076])
wherein the processor is further configured to reject the override request, if the override mode violates eco-friendly operations, and (the user input received via EOS user interface 704 overrides automated control decisions made by EOS 302. For example, the manual subplant loads provided via EOS user interface 704 may override the recommended subplant loads determined by high level optimizer 330. In some embodiments, EOS 302 determines whether the manual subplant loads would cause EOS 302 to violate an optimization constraint... if the manual subplant loads would cause EOS 302 to violate an optimization constraint, EOS 302 may not override the recommended subplant loads determined by high level optimizer 330... use the recommended subplant loads and satisfy the optimization constraint [0148])

Given that Berman teaches that the system may include communicating the information regarding the deviation to at least one of an automated shading system, a building management system, an artificial lighting control system, a glass controller or an HVAC system (Berman [0011]), notifications may also include information about automated movements, if manual movements are or are not implemented (Berman [0027]), motion sensors may be employed in order to track one or more occupants and change reactive control algorithms in certain spaces, such as conference rooms, during periods where people are not present in order to optimize energy efficiency (Berman [0068]) and depending on user preference, climate conditions, energy expenditure targets, and the like, the priority of a certain algorithm may be raised and/or lowered (Berman [0155]) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch screen keypad and automation routines of Berman to include wherein the processor is further configured to reject the override request for the override mode, if the override mode causes increased electricity usage, and wherein the processor is further configured to reject the override request, if the override mode violates eco-friendly operations, as taught by Kummer.

One would have been motivated to do so because it allows the user to view the predicted effects of the manual subplant loads before the manual subplant loads take effect ([0149] Kummer]).

Regarding Claim 2, the rejection of Claim 1 is incorporated.
Berman teaches:
wherein the processor is configured to send a signal to a window shade motor to jog the window shade up and down, in response to an adjustment implemented by the keypad. (The touch screen may also be used to provide control and/or information… to provide override capabilities of the shade position to move a shade to a more desired location [0058], Manual Shade+Electronic Brake. Such a system includes a multi-stop manual shade, but instead of using a traditional mechanical means to hold the shade in a specific position, this device employs a solenoid or other brake mechanism to hold the shade in a specific position. The brake could act against the chain or it could brake against an internal mechanism in the shade like the rotating hub. This brake can be electronically controlled and offer the ability to track the shade position (via time or via encoder, etc.) and stop the shade at the specific multi-stop positions. The electronics may be coupled to a scheduler directly, or communicate wirelessly over Bluetooth, WIFI, etc. to a remote controller. The remote controller can be a smartphone or other user input device [0042] motors 130 may be configured to move the window coverings in ¼-inch increments. Motors 130 may also be configured to have each step and/or increment last a certain amount of time. Moreover, motors 130 may follow pre-set positions on an encoded motor. The time and/or settings of the increments may be any range of time and/or setting, for example, less than one second, one or more seconds, and/or multiple minutes, and/or a combination of settings programmed into the motor encoded, and/or the like. In one embodiment, each 1/s-inch increment of motors 130 may last five seconds. Motors 130 may be configured to move the window coverings at a virtually imperceptible rate to a structure's inhabitants. For example, ASCN 100 may be configured to continually iterate motors 130 down the window wall in finite increments thus establishing thousands of intermediate stopping positions across a window pane. The increments may be consistent in span and time or may vary in span and/or time across the day and from day to day in order to optimize the comfort requirements of the space and further minimize abrupt window covering positioning transitions which may draw unnecessary attention from the occupants [0071])

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Berman and Kummer as applied to claim 2 above, and further in view of Kulp (US 20170070842 A1, previously cited), hereinafter Kulp.

Regarding Claim 3, the rejection of Claim 2 is incorporated.
Berman may not explicitly disclose:
wherein at least one of a light bar or a backlight changes color, in response to the automation routine being active.

Kulp teaches:
wherein at least one of a light bar or a backlight changes color, in response to [an] automation routine being active. (The resource management device can reflect light onto the wall on which the resource management device is equipped with and/or mounted using LED lights and creating a "Halo" effect (also described herein as a light-manipulation action). [0049] In an Eco Mode, the light-manipulation action can glow in a green (e.g., "Seeding Green") when the resource management device is in eco mode. [0055] An eco mode (e.g., an Eco IQ) can allow the resource management device to learn user habits, and learn how to efficiently meet user needs while using less energy [0046])

Given that Berman teaches that the user may interact with the system via any input device such as a keypad, keyboard, mouse, kiosk, personal digital assistant, handheld computer (e.g., Palm Pilot®, Blackberry®), cellular phone and/or the like (Berman [0057]), touch screens to further facilitate access and control of ASCN 100 (Berman [0058]) and the system may include communicating the information regarding the deviation to at least one of an automated shading system, a building management system, an artificial lighting control system, a glass controller or an HVAC system (Berman [0011]) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch screen keypad of Berman to include wherein at least one of a light bar or a backlight changes color, in response to the automation routine being active, as taught by Kulp.

One would have been motivated to make such a modification to provide at-a-glance knowledge of the device's operation (Kulp [0050]).

Claims 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Berman, Kummer and Kulp as applied to claim 3 above, and further in view of Hedley and Horst et al (US 20140207693 A1, previously cited), hereinafter Horst.

Regarding Claim 4, the rejection of Claim 3 is incorporated.
Berman teaches:
…implement an eco-friendly operating mode by positioning the window shade in a position to provide the eco-friendly operations; and (facilitate a reduction in energy usage inside the building by minimizing room temperature modifications [0110], shading on a building may cause a number of effects, including, for example, reduced heat gain, a variation in the shading coefficient, reduced visible light transmission to as low as 0-1 %, lowered ''U'' value with the reduced conductive heat flow from "hot to cold" (for example, reduced heat flow into the building in summer), and/or reduced heat flow through the glazing in winter... window coverings 255 may help occupants near the window wall to not sense the warmer surface of the glass and therefore feel more comfortable in the summer and require less air conditioning. Similarly, window coverings 255 may help during the winter months by helping occupants maintain body heat while sitting adjacent to the cooler glass, and thus require lower interior heating temperatures. The net effect is to facilitate a reduction in energy usage inside the building by minimizing room temperature modifications [0110], Because changing interior environment of a building takes significant energy, time and resources, there is a substantial lag in response time by a BMS to that heat load gain. In contrast, the proactive and reactive algorithms and systems of ASCN 100 are configured to actively communicate to BMS regarding changes in brightness, solar angle, heat, and the like, such that BMS can proactively adjust the interior environment before any uncomfortable heat load/etc. on a building is actually registered [0170], to optimize the window covering settings based on energy management and personal comfort criteria after which the lighting system and HVAC system may be used to supplement the existing condition where the available natural daylight condition may be inadequate to meet the comfort requirements... an unoccupied conference room may go into an energy conservation mode with the window coverings being deployed all the way up or down in conjunction with the lights and HVAC to minimize solar heat gain or maximize heat retention [0171], proactive and/or reactive control algorithms may be used based on measured and/or calculated BTU loads on a window, glass, window covering, and/or the like. CCS 110 may be configured with one or more proactive and/or reactive control algorithms configured to measure and/or calculate the BTU load on a window. Moreover, the proactive and/or reactive control algorithms may take any appropriate action responsive to a measured and/or calculated BTU load, including, for example, generating a movement request to one or more ADIs 105 and/or motors 130. For example, CCS 110 may generate a notification and/or movement request to move a window covering into a first position in response to a measured load of 75 BTUs inside a window. CCS 110 may generate another notification and/ or movement request to move a window covering into a second position in response to a measured load of 125 BTUs inside a window. CCS 110 may generate yet another notification and/or movement request to move a window covering into a third position responsive to a measured load of 250 BTU s inside a window, and so on. Additionally, CCS 110 may calculate the position of a window covering based on a measured and/ or calculated BTU load on a window. Information regarding measured and/or calculated BTU loads, shade positions, and the like may be viewed on any suitable display device [0065], CCS 110 may be configured to provide a notification and/or move one or more window coverings into various predefined positions in order to modify the intensity of the solar penetration and resulting BTU load on a structure [0066] optimal positioning for the window covering for function, energy efficiency, light pollution control (depending on the environment and neighbors), [0061])
wherein the eco-friendly operations comprise reducing building energy consumption, (facilitate a reduction in energy usage inside the building by minimizing room temperature modifications [0110])
…
reducing energy consumption by the window shade, (proactive and/or reactive control algorithms may be used based on measured and/or calculated BTU loads on a window, glass, window covering, and/or the like. CCS 110 may be configured with one or more proactive and/or reactive control algorithms configured to measure and/or calculate the BTU load on a window. Moreover, the proactive and/or reactive control algorithms may take any appropriate action responsive to a measured and/or calculated BTU load, including, for example, generating a movement request to one or more ADIs 105 and/or motors 130. For example, CCS 110 may generate a notification and/or movement request to move a window covering into a first position in response to a measured load of 75 BTUs inside a window. CCS 110 may generate another notification and/ or movement request to move a window covering into a second position in response to a measured load of 125 BTUs inside a window. CCS 110 may generate yet another notification and/or movement request to move a window covering into a third position responsive to a measured load of 250 BTU s inside a window, and so on. Additionally, CCS 110 may calculate the position of a window covering based on a measured and/ or calculated BTU load on a window. Information regarding measured and/or calculated BTU loads, shade positions, and the like may be viewed on any suitable display device [0065], CCS 110 may be configured to provide a notification and/or move one or more window coverings into various predefined positions in order to modify the intensity of the solar penetration and resulting BTU load on a structure [0066])
reducing energy consumption by other building systems (facilitate a reduction in energy usage inside the building by minimizing room temperature modifications [0110] an unoccupied conference room may go into an energy conservation mode with the window coverings being deployed all the way up or down in conjunction with the lights and HVAC to minimize solar heat gain or maximize heat retention [0171])
and restricting light pollution.... (optimal positioning for the window covering for function, energy efficiency, light pollution control (depending on the environment and neighbors), [0061])

While Berman teaches implementing an eco-friendly operating mode by positioning the window shade in a position to provide the eco-friendly operations, Berman may not explicitly disclose an eco-friendly button configured to implement an eco-friendly operating mode by positioning the window shade in a position to the provide eco-friendly operations (emphasis added).

Kulp teaches:
… an eco-friendly button configured to implement an eco-friendly operating mode by positioning the window shade in a position to provide the eco-friendly operations; and (a touchscreen which allows the user to enter information into the resource management device... An eco mode (e.g., an Eco IQ) can allow the resource management device to learn user habits, and learn how to efficiently meet user needs while using less energy... A user may be able to update and/or customize interfaces for the resource management device, and/or for various other interfaces which may be used to interact with the resource management device. The resource management device may implement ready modes (e.g., Home, Away, Sleep, and/or Vacation modes) which can be changed easily when the user is at home, is going away for a short and/or extended period of time, and/or when the temperature can generally be lowered due to user inactivity within the home [0046] the user may be able to hold down interactive buttons, dials, and/or like mechanisms in order to increase or decrease the amount of usage of a particular resource, to change the settings regarding a particular resource, and/or the like [0032], In an Eco Mode, the light-manipulation action can glow in a green (e.g., "Seeding Green") when the resource management device is in eco mode. [0055] raise and/or lower blinds in an area [0091])

Given that Berman teaches implementing an eco-friendly operating mode by positioning the window shade in a position to provide the eco-friendly operations and that Berman teaches that the user may interact with the system via any input device such as a keypad, keyboard, mouse, kiosk, personal digital assistant, handheld computer (e.g., Palm Pilot®, Blackberry®), cellular phone and/or the like (Berman [0057]), touch screens to further facilitate access and control of ASCN 100 (Berman [0058]) and the system may include communicating the information regarding the deviation to at least one of an automated shading system, a building management system, an artificial lighting control system, a glass controller or an HVAC system (Berman [0011]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and keypad of Berman to include an eco-friendly button configured to implement an eco-friendly operating mode by positioning the window shade in a position to provide the eco-friendly operations, as taught by Kulp.

One would have been motivated to make such a modification to implement modes which can be changed easily when the user is at home, is going away for a short and/or extended period of time, and/or when the temperature can generally be lowered due to user inactivity within the home (Kulp [0046]) and to provide at-a-glance knowledge of the device's operation (Kulp [0050]).

Furthermore, Berman, at least, suggests:
reducing carbon footprint, (shading on a building may cause a number of effects, including, for example, reduced heat gain, a variation in the shading coefficient, reduced visible light transmission to as low as 0-1 %, lowered ''U'' value with the reduced conductive heat flow from "hot to cold" (for example, reduced heat flow into the building in summer), and/or reduced heat flow through the glazing in winter... window coverings 255 may help occupants near the window wall to not sense the warmer surface of the glass and therefore feel more comfortable in the summer and require less air conditioning. Similarly, window coverings 255 may help during the winter months by helping occupants maintain body heat while sitting adjacent to the cooler glass, and thus require lower interior heating temperatures. The net effect is to facilitate a reduction in energy usage inside the building by minimizing room temperature modifications [0110], Because changing interior environment of a building takes significant energy, time and resources, there is a substantial lag in response time by a BMS to that heat load gain. In contrast, the proactive and reactive algorithms and systems of ASCN 100 are configured to actively communicate to BMS regarding changes in brightness, solar angle, heat, and the like, such that BMS can proactively adjust the interior environment before any uncomfortable heat load/etc. on a building is actually registered [0170], to optimize the window covering settings based on energy management and personal comfort criteria after which the lighting system and HVAC system may be used to supplement the existing condition where the available natural daylight condition may be inadequate to meet the comfort requirements... an unoccupied conference room may go into an energy conservation mode with the window coverings being deployed all the way up or down in conjunction with the lights and HVAC to minimize solar heat gain or maximize heat retention [0171])  

Also, while Berman teaches restricting light pollution, Berman may not explicitly disclose:
restricting light pollution for LEED credits. (emphasis added).

Hedley teaches:
wherein… eco-friendly operations comprise… reducing carbon footprint, (system EEMS will be able to track greenhouse gas (GHG) emissions and identify options for carbon footprint reduction, including priority areas, reduction initiatives, and timeframes to achieve results with a reasonable commitment range. The methodology may be aligned with GHG protocol and Carbon Trust approach. system can assist the company with Greenhouse Gas/Carbon Footprint and Energy Star reporting by [0233],  information retrieved and/or delivered through these interfaces could include facility information such as... status of blinds [0354])

Horst teaches:
wherein… eco-friendly operations comprise… restricting light pollution for LEED credits. (a LEED certification level can be determined by the number of total points achieved by a building. These points can be maintained as a reference table, and may be different for each type of certification and rating system used [0096], credits for strategies used in storm water management and treatment, establishment of biodiversity, urban heat island effect, light pollution reduction [0102]  In LEED for Existing Buildings: Operations and Maintenance, certification is performed after one year of energy data along with other LEED credit information on how the building is being operated and managed. Following initial certification, existing buildings are recertified over a performance period that is to be no longer than five years [0005],  recertification occurs based on guidelines and LEED credits provided through USGBC [0006])

Given that Berman teaches restricting light pollution and suggests reducing carbon footprint as part of the eco-friendly operations, obvious to include reducing carbon footprint, as taught by Hedley and restricting light pollution for LEED credits, as taught by Horst, to meet the claim limitations with a reasonable expectation of success.

One would have been motivated to do so because energy savings occur when building control sequences are optimized to run in the most economic fashion. Wasteful situations like running an unoccupied building at/near full capacity are easily eliminated. More subtle improvements can be identified through system analytic solutions which identify mis-configured and even machines needing repairs (Hedley [0090]). Efficient building operations leads to decreases in scheduled maintenance costs (Hedley [0091]). Also, to provide improved building or structure performance data on an on-going or regular basis (Horst [0006]), and LEED is the most widely used and recognized program of its kind in the world, providing building owners and operators a framework to identify, implement and measure green building design and operations (Horst [0004]).

Regarding Claim 6, the rejection of Claim 4 is incorporated.
Berman may not explicitly disclose:
wherein the learning button includes visual feedback by at least one of changing levels of a backlight or flashing the backlight. 

Kulp teaches:
wherein [a] learning button includes (the user may be able to hold down interactive buttons, dials, and/or like mechanisms in order to increase or decrease the amount of usage of a particular resource, to change the settings regarding a particular resource, and/or the like. In some implementations, holding down a button and/or the like may allow the user to override current settings temporarily in order to achieve an immediate effect [0032] An eco mode (e.g., an Eco IQ) can allow the resource management device to learn user habits, and learn how to efficiently meet user needs while using less energy. [0046] The DAERMC server may then process and analyze 826 the logs sent by the temporary blast schedule, and may, if it determines there are patterns in the user's utilization of temporary blast schedules, recommend 828 that the user allow an artificial intelligence module to apply the data from the logs to learning modification recommendations for the user's regular schedule (e.g., based on the server's analysis of the heat/cool blast data). [0112])
visual feedback by at least one of changing levels of a backlight or flashing the backlight. (a user can press a heat/cool blast interface option 1102… notify the user visually that a particular option and/or routine is being implemented… the resource management device may have a light-manipulation action that causes ambient lights within the case of the resource management device, and/or the backlight on the display of the resource management device, to flash and/or brighten when the heat/cool blast is implemented [0125] In an Eco Mode, the light-manipulation action can glow in a green (e.g., "Seeding Green") when the resource management device is in eco mode. [0055])

Given that Berman teaches that the user may interact with the system via any input device such as a keypad, keyboard, mouse, kiosk, personal digital assistant, handheld computer (e.g., Palm Pilot®, Blackberry®), cellular phone and/or the like (Berman [0057]), touch screens to further facilitate access and control of ASCN 100 (Berman [0058]) and the system may include communicating the information regarding the deviation to at least one of an automated shading system, a building management system, an artificial lighting control system, a glass controller or an HVAC system (Berman [0011]) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch screen keypad of Berman to include wherein the learning button includes visual feedback by at least one of changing levels of a backlight or flashing the backlight, as taught by Kulp.

One would have been motivated to do make such a modification to provide at-a-glance knowledge of the device's operation (Kulp [0050]).

Regarding Claim 7, the rejection of Claim 6 is incorporated.
Berman teaches:
wherein the keypad interfaces with at least one of (an input digitizer coupled to the processor for inputting digital data;… The user may interact with the system via any input device such as a keypad, keyboard, mouse, kiosk, personal digital assistant, handheld computer (e.g., Palm Pilot.RTM., Blackberry.RTM.), cellular phone and/or the like. [0057] CCS 110 may also be configured with one or more browsers, remote switches and/or touch screens to further facilitate access and control of ASCN 100 [0058])
a Power of Ethernet (POE) network, an internet or (The various system components may be independently, separately or collectively suitably coupled to the network via data links which includes, for example, a connection to an Internet Service Provider (ISP)… [0200])
a private network. (virtual private network (VPN) [0199])
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Berman, Kummer, Kulp, Hedley and Horst as applied to claim 7 above, and further in view of Mullet et al. (US 20160127530 A1, cited in previous Office Action), hereinafter Mullet ‘530.

Regarding Claim 8, the rejection of Claim 7 is incorporated.
While, Berman teaches obtaining control and/or alert information about the shade position of a particular zone (Berman [0058]), and information regarding measured and/or calculated BTU loads, shade positions, and the like may be viewed on any suitable display device (Berman [0065]), Berman may not explicitly disclose:
a light bar on a side of the keypad having a lighted portion that visually represents a position of the window shade, wherein a length of the lighted portion represents a length the window shade is unrolled over a window, and wherein a speed of a light going down the light bar represents a speed of movement of the window shade.

Mullet ‘530 teaches:
a light bar on a side of [a] keypad having a lighted portion that visually represents a position of [a] window shade, wherein a length of the lighted portion represents a length the window shade is unrolled over a window, and wherein a speed of a light going down the light bar represents a speed of movement of the window shade (See FIG.s 5 and 17, interactive bottom bar 120 over the illustration 104 is a light bar on the display device of the wireless device with a lighted portion that visually represents a length the window shade is unrolled over a window, a length of bottom bar 120 over the illustration 104 represents a length the window shade is unrolled over a window, and a speed of bar 120 on the display device going down illustration 104 represents a speed of movement of the window shade; An interactive bottom bar 120 is presented in association with window illustration 104. When the user actuates any one of the control buttons 106, 108, 110, 112, 114, 116, 118 the bottom bar 120 moves to a corresponding position over window illustration 104 simultaneously with the actual movement of the motorized window coverings 36. That is, as an example, if the motorized window coverings 36 associated with the selected group 72 are in a closed position, the bottom bar 120 is shown in a closed position. As another example, if the motorized window coverings 36 associated with the selected group 72 are in at 71% open, the bottom bar 120 is shown at approximately 71% open. When the user actuates one of the control buttons 106, 108, 110, 112, 114, 116, 118 the bottom bar 120 moves in real time with the motorized window coverings 36 associated with the selected group 72 [0078])

Given that Berman teaches that information regarding shade positions, and the like may be viewed on any suitable display device (Berman [0065]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and keypad of Berman to include a light bar on a side of the keypad having a lighted portion that visually represents a position of the window shade, wherein a length of the lighted portion represents a length the window shade is unrolled over a window, and wherein a speed of a light going down the light bar represents a speed of movement of the window shade, as taught by Mullet ‘530.

One would have been motivated to make such a modification because it provides the user with visual feedback that the appropriate selection was made and that the motorized window covering(s) was moved to the appropriate desired position (Mullet '530 [0078]).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Berman, Kummer, Kulp, Hedley, Horst and Mullet ‘530 as applied to claim 8 above, and further in view of Lepovasic (US 3600528 A, newly cited), hereinafter Lepovasic.

Regarding Claim 9, the rejection of Claim 8 is incorporated.
Berman may not explicitly disclose:
wherein the keypad includes a plurality of buttons that all interface with a common, routed spring steel layer.

Lepovasic teaches:
wherein [a] keypad includes a plurality of buttons that all interface with a common, routed spring steel layer. (reinforce the resilient cover 26' with a gang-type stamping of heat treated or tempered spring steel 35' [col. 5, lines 22-30], This spring steel stamping 35' is formed much the same as the tempered beryllium copper sheet 35 for the movable contact elements 28' and 28b as previously explained in connection with FIGS. 10, 12, 13 and 15. Referring to FIG. 16 it will be noted that the spring steel stamping 35' has the same characteristics as the sheet 35 in FIG. 12. [col. 5, lines 30-38], the stamping 35' is cut to provide a frame 36' conforming to the screen of spacers 23 for support thereon as illustrated in FIGS. 17 and 18. Within each frame 36' the stamping 35' has a number of spiderlike legs 37' formed similar to those 37 on the movable contact elements 28' of FIG. 12. Each of the legs 37 terminates in a hook like bend 41' the terminal end 42' of which has integral connection to a center ring 48 similar to that 38 on the movable contact element 28' of FIG. 12 [col. 5, lines 39-47], each ring like center 48 of the spring steel stamping is secured to the resilient cover 26C in annular grooves 49 formed in a depending bead 43C axially below each fingering tab 30C on the cover. This is also clearly illustrated in both FIGS. 17 and 18 [col. 5, lines 56-61])

Given that Berman teaches that the user may interact with the system via any input device such as a keypad, keyboard, mouse, kiosk, personal digital assistant, handheld computer (e.g., Palm Pilot®, Blackberry®), cellular phone and/or the like. (Berman [0057]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the keypad of Berman to include wherein the keypad includes a plurality of buttons that all interface with a common, routed spring steel layer, as taught by Lepovasic.

One would have been motivated to do make such a modification to reinforce the keypad, because under extreme variations in temperature the resilient cover may have a tendency to become too soft or too rigid as the case may be. (Leposavic [col. 5, lines 22-29])

Regarding Claim 10, the rejection of Claim 9 is incorporated.
Berman teaches:
wherein the environmental conditions include at least one of (manual override control and tracking; logging and reporting;... artificial intelligence/self-learning (e.g., User can log when they manual override the window covering. Program logs the pertinent environmental conditions at the time and performs trending. When similar conditions come up again it recommends that the user may want to override the window coverings based on previous history); [0039] ADI 105 may comprise one or more override buttons to facilitate manual operation of one or more window coverings, motors 130 and/or ADIs 105. [0056] The touch screen may also be used... to provide override capabilities of the shade position to move a shade to a more desired location [0058] CCS 110 algorithms may use occupant-initiated override log data to learn what each local zone occupant prefers for his optimal shading. This data tracking may then be used to automatically readjust zone-specific CCS 110 algorithms to adjust one or more sensors 125, motors 130, notification modules 135 and/or other ASCN 100 system components to the needs, preferences, and/or desires of the occupants at a local level. That is, ASCN 100 may be configured to actively track each occupant's adjustments for each occupied zone and actively modify CCS 110 algorithms to automatically adapt to each adjustment for that particular occupied zone. CCS 110 algorithms may include a touch screen survey function. For example, this function may allow a user to select from a menu of reasons prior to overriding a shade position from the touch screen. The function may also record the user's manual adjustment of the window coverings. This data may be saved in a database associated with CCS 110 and used to fine tune ASCN 100 parameters in order to minimize the need for such overrides. Thus, CCS 110 can actively learn how a building's occupants use the shades, and adjust the notifications to these shade uses. In this manner, CCS 110 may fine-tune, refine, and/or otherwise modify one or more proactive and/or reactive algorithms responsive to historical data [0062] overrides of automated window covering position from previous years [0067], The adaptive/proactive mode may be configured to operate upon first installation for preset duration, whereby manual overrides of the automated settings may be logged and/or critical parameters identified which update the automated routines as to when a specific zone of shades should be deployed to a specific position. [0086]  the analysis systems may include outdoor environmental conditions such as… internet-based weather sources [0037] the system can further optimize this based on predictive inputs such as satellite feeds on local weather and the use of devices that capture pictures of the sky [0048] CCS 110 algorithms may include a touch screen survey function. For example, this function may allow a user to select from a menu of reasons prior to overriding a shade position from the touch screen. The function may also record the user's manual adjustment of the window coverings. This data may be saved in a database associated with CCS 110 and used to fine tune ASCN 100 parameters in order to minimize the need for such overrides. Thus, CCS 110 can actively learn how a building's occupants use the shades, and adjust the notifications to these shade uses. In this manner, CCS 110 may fine-tune, refine, and/or otherwise modify one or more proactive and/or reactive algorithms responsive to historical data [0062] Reactive control of ASCN 100 may include, for example, using sensors coupled with algorithms which determine the sky conditions, brightness of the external horizontal sky, brightness of the external vertical sky in any/all orientation(s), internal vertical brightness across the whole or a portion of a window, internal vertical brightness measured across the whole or a portion of a window covered by the window covering, internal horizontal brightness of an internal task surface, brightness of a vertical or horizontal internal surface such as the wall, floor or ceiling, comparative brightness between differing internal horizontal and/or vertical surfaces, internal brightness of a PC display monitor, external temperature, internal temperature, manual positioning by the user/occupant near or affected by the window covering setting, overrides of automated window covering position from previous years and/or real time information provided in notifications and/or communicated from other motor controllers affecting adjacent window coverings [0067] occupancy/vacancy sensors; [0038], In addition, the lighting sensor may also provide the shading system with occupancy information which may be utilized in multi-use spaces to help accommodate different modes of operation and functionality. [0171] One or more additional sensors may detect light by looking at the light through window coverings 255 while it moves through the various stop positions. The FOV sensors and the additional sensors may be averaged to determine the daylight levels. [0121])
occupancy, (occupancy/vacancy sensors; [0038], In addition, the lighting sensor may also provide the shading system with occupancy information which may be utilized in multi-use spaces to help accommodate different modes of operation and functionality. [0171])
exterior light at the window, (Reactive control of ASCN 100 may include, for example, using sensors coupled with algorithms which determine the sky conditions, brightness of the external horizontal sky, brightness of the external vertical sky in any/all orientation(s),… [0067] One or more additional sensors may detect light by looking at the light through window coverings 255 while it moves through the various stop positions. The FOV sensors and the additional sensors may be averaged to determine the daylight levels. [0121])
interior room lighting, (Reactive control of ASCN 100 may include, for example, using sensors coupled with algorithms which determine … internal vertical brightness across the whole or a portion of a window, internal vertical brightness measured across the whole or a portion of a window covered by the window covering, internal horizontal brightness of an internal task surface, brightness of a vertical or horizontal internal surface such as the wall, floor or ceiling, comparative brightness between differing internal horizontal and/or vertical surfaces, [0067])
interior temperature, exterior temperature, (Reactive control of ASCN 100 may include, for example, using sensors coupled with algorithms which determine… external temperature, internal temperature, [0067])
weather, or (the system can help regulate the exposure requirements and choose times when the exposure will least detract from thermal and visual comfort. In various embodiments, the system can plan the exposure based on the system's database of information related to a zone's solar orientation and exposure relative to real time lighting conditions. In various embodiments, the system can further optimize this based on predictive inputs such as satellite feeds on local weather and the use of devices that capture pictures of the sky [0048])
computer screen brightness. (Reactive control of ASCN 100 may include, for example, using sensors coupled with algorithms which determine… internal brightness of a PC display monitor [0067])

Regarding Claim 11, the rejection of Claim 10 is incorporated.
Berman teaches:
wherein the building conditions include a condition of at least one of window shades, lighting system, building management system or air conditioning system. (Reactive control of ASCN 100 may include, for example, using sensors coupled with algorithms which determine the sky conditions, brightness of the external horizontal sky, brightness of the external vertical sky in any/all orientation(s), internal vertical brightness across the whole or a portion of a window, internal vertical brightness measured across the whole or a portion of a window covered by the window covering, internal horizontal brightness of an internal task surface, brightness of a vertical or horizontal internal surface such as the wall, floor or ceiling, comparative brightness between differing internal horizontal and/or vertical surfaces, internal brightness of a PC display monitor, external temperature, internal temperature, manual positioning by the user/occupant near or affected by the window covering setting, overrides of automated window covering position from previous years and/or real time information provided in notifications and/or communicated from other motor controllers affecting adjacent window coverings [0067] a Building Management System (BMS), a lighting system and/or an HV AC System may be configured to control and/or communicate with ASCN 100 to facilitate optimum interior lighting and climate control [0085], ASCN 100 can generate daylighting reports based on floor plans, power usage, event log data, sensor locations, shade positions, shade movements, shadow information, reflectance information, the relationship of sensor data to shade movements and/or to manual overrides and/or the like. [0100] ASCN 100 may return to Automatic Mode at a predetermined time interval (such as an hour later), when a predetermined condition has been reached (for example, when the brightness returns below a certain level through certain sensors), when the brightness detected is a configurable  percentage less than the brightness detected when the motor was placed into brightness override, if the proactive algorithms require the window covering to further cover the shade, when fuzzy logic routines weigh the probability that the motor can move back into automatic mode (based on information regarding actual brightness measurements internally, actual brightness measurements externally, the profile angle of the sun, shadow conditions from adjacent buildings or structures on the given building based on the solar altitude and/or azimuth, reflectance conditions from external buildings or environmental conditions, and/or the like, or any combination of the same), and/or at any other manual and/or predetermined condition or control [0070])

Regarding Claim 12, the rejection of Claim 12 is incorporated.
Berman teaches:
further comprising… tracking configured for tracking people in a room that includes the keypad and (obtain and/or receive information from the occupant (or the occupant's surroundings), wherein the occupant information may change or impact the information the system provides to the occupant. The system may obtain information by acquiring GPS coordinates of the occupant, the occupant's surroundings (e.g., windows that impact the occupant workspace) or the occupant's client computer (e.g., smart phone). The system may obtain information about the occupant, the occupant's surroundings or the client computer from locator systems or apps ( e.g., Foursquare, Life 360, etc.) or from social media (e.g., Facebook, Twitter, etc.). [0030],The analysis system communicates information to the occupant via the occupant's client computer ( e.g., desktop computer, personal digital assistant, cell phones, pager, graphic display, or any other communication system or method) to allow the occupant to fully or partially adjust the position of a manual shade or motorized shade [0029] an input digitizer coupled to the processor for inputting digital data;… The user may interact with the system via any input device such as a keypad, keyboard, mouse, kiosk, personal digital assistant, handheld computer (e.g., Palm Pilot.RTM., Blackberry.RTM.), cellular phone and/or the like. [0057] CCS 110 may also be configured with one or more browsers, remote switches and/or touch screens to further facilitate access and control of ASCN 100 [0058] the analysis systems may include internal environmental conditions such as,... occupancy/vacancy sensors [0038], an unoccupied conference room may go into an energy conservation mode with the window coverings being deployed all the way up or down in conjunction with the lights and HVAC to minimize solar heat gain or maximize heat retention. Furthermore, the window coverings may otherwise enter into a comfort control mode when the space is occupied unless overridden for presentation purposes [0171])
While Berman teaches tracking configured for tracking people in a room that includes the keypad, Berman may not explicitly disclose “beacon tracking” (emphasis added).

Also, Berman teaches motion sensors may be employed in order to track one or more occupants (Berman [0068]), however Berman may not explicitly disclose:
a proximity sensor configured for enabling a feature on the keypad, in response to the user being in a predetermined proximity to the keypad.

Kulp teaches:
further comprising beacon tracking configured for tracking people in a room that includes the keypad and (the DAERMC may use previous settings (e.g., the user's previous override instructions and/or previous settings input, and/or the like), along with user proximity data (e.g., via geofencing, iBeacons, and/or the like) in order to predict when a user may wish to temporarily override her current settings and/or to make suggestions to the user about when to override settings (e.g., if a user wishes the settings to be overridden in order to reach a specified temperature quickly by the time she gets home, the DAERMC may be able to use a plurality of data in order to suggest when the user should override the settings in order to ensure her home is at her specified temperature when she reaches home, and/or the like [0032], DAERMC may use geofencing, local PIR and/or true proximity sensors, Bluetooth and/or like beacon technology, and/or other like in order to further analyze actual user schedules for refinement of the resource schedules [0042], In some implementations messages may be customized based on who is in the location controlled by the DAERMC device (e.g., if the DAERMC device determines that a user's electronic mobile device is within the location and/or the like, e.g., via GPS geofencing, iBeacons, and/or like technology, the DAERMC device may use the user's name in notifications and/or like messages, and/or the like [0043])
a proximity sensor configured for enabling a feature on the keypad, in response to the user being in a predetermined proximity to the keypad. (DAERMC may use geofencing, local PIR and/or true proximity sensors [0042] In some implementations messages may be customized based on who is in the location controlled by the DAERMC device (e.g., if the DAERMC device determines that a user's electronic mobile device is within the location and/or the like, e.g., via GPS geofencing, iBeacons, and/or like technology, the DAERMC device may use the user's name in notifications and/or like messages, and/or the like [0043])

Horst also teaches:
a proximity sensor configured for enabling a feature on the keypad, in response to the user being in a predetermined proximity to the keypad. (the display of plaque 26 can be configured to activate or illuminate when people walk thereby or come into proximity thereto [0079])

Given that Berman teaches tracking configured for tracking people in a room that includes the keypad and that communication links 120 may be configured as any type of communication links such as, for example, digital links, analog links, wireless links, optical links, radio frequency links, TCP/IP links, Bluetooth links, wire links, and the like, and/or any combination of the above (Berman [0076]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the keypad of Berman to include further comprising beacon tracking configured for tracking people in a room that includes the keypad and a proximity sensor configured for enabling a feature on the keypad, in response to the user being in a predetermined proximity to the keypad, as taught by Kulp and Horst.

One would have been motivated to make such a modification to  further analyze actual user schedules for refinement of the resource schedules (Kulp [0042]), to predict when a user may wish to temporarily override her current settings (Kulp [0032]), and provide improved building or structure performance data on an on-going or regular basis (Horst [0006]).

Claims 13 and 15-18  rejected under 35 U.S.C. 103 as being unpatentable over Berman, Kummer, Kulp, Hedley, Horst, Mullet ‘530 and Lepovasic, as applied to claim 12 above, and further in view of Skinner et al. (US 20100018654 A1), hereinafter Skinner.

Regarding Claim 13, the rejection of Claim 12 is incorporated.
Berman teaches:
wherein the processor adjusts the automation routine such that the system performs an action comprising (artificial intelligence/self-learning (e.g., User can log when they manual override the window covering. Program logs the pertinent environmental conditions at the time and performs trending. When similar conditions come up again it recommends that the user may want to override the window coverings based on previous history); [0039] ASCN 100 may log, record, classify, quantify, and otherwise measure and/or store information related to one or more window coverings [0054], CCS 110 algorithms may use occupant-initiated override log data to learn what each local zone occupant prefers for his optimal shading. This data tracking may then be used to automatically readjust zone-specific CCS 110 algorithms to adjust one or more sensors 125, motors 130, notification modules 135 and/or other ASCN 100 system components to the needs, preferences, and/or desires of the occupants at a local level. That is, ASCN 100 may be configured to actively track each occupant's adjustments for each occupied zone and actively modify CCS 110 algorithms to automatically adapt to each adjustment for that particular occupied zone. CCS 110 algorithms may include a touch screen survey function. For example, this function may allow a user to select from a menu of reasons prior to overriding a shade position from the touch screen. The function may also record the user's manual adjustment of the window coverings. This data may be saved in a database associated with CCS 110 and used to fine tune ASCN 100 parameters in order to minimize the need for such overrides. Thus, CCS 110 can actively learn how a building's occupants use the shades, and adjust the notifications to these shade uses. In this manner, CCS 110 may fine-tune, refine, and/or otherwise modify one or more proactive and/or reactive algorithms responsive to historical data [0062] proactive and/or reactive control algorithms may be used based on measured and/or calculated brightness… the proactive and/or reactive control algorithms may curve fit ( e.g. regression analysis) measured radiation and/or solar heat gain in order to generate estimated and/or measured foot-candles on the glazing, foot-candles inside the glass, foot-candles inside the shade and class combination, and the like. Additionally, the proactive and/ or reactive control algorithms may utilize lighting information, radiation information, brightness information, reflectance information, solar heat gain, and/or any other appropriate factors to measure and/or calculate a total foot-candle load on a structure [0064], proactive and/or reactive control algorithms may be used based on measured and/or calculated BTU loads on a window, glass, window covering, and/or the like [0065], overrides of automated window covering position from previous years [0067], ASCN 100 may return to Automatic Mode at a predetermined time interval (such as an hour later), when a predetermined condition has been reached (for example, when the brightness returns below a certain level through certain sensors), when the brightness detected is a configurable percentage less than the brightness detected when the motor was placed into brightness override, if the proactive algorithms require the window covering to further cover the shade, when fuzzy logic routines weigh the probability that the motor can move back into automatic mode (based on information regarding actual brightness measurements internally, actual brightness measurements externally, the profile angle of the sun, shadow conditions from adjacent buildings or structures on the given building based on the solar altitude and/or azimuth, reflectance conditions from external buildings or environmental conditions, and/or the like, or any combination of the same), and/or at any other manual and/or predetermined condition or control [0070] The adaptive/proactive mode may be configured to operate upon first installation for preset duration, whereby manual overrides of the automated settings may be logged and/or critical parameters identified which update the automated routines as to when a specific zone of shades should be deployed to a specific position. [0086] ASCN 100 can generate daylighting reports based on floor plans, power usage, event log data, sensor locations, shade positions, shade movements, shadow information, reflectance information, the relationship of sensor data to shade movements and/or to manual overrides and/or the like. The reporting feature may also allow users to analyze historical data detail. For example, historical data regarding manual or automated shade movement in conjunction with at least one of sky condition, brightness sensor data, shadow information, reflectance information, and the like, may allow users to continually optimize the system over time. As another example, data for a particular period can be compared from one year to the next, providing an opportunity to optimize the system in ways that have never been possible or practical with existing systems ASCN 100 can generate daylighting reports based on floor plans, power usage, event log data, sensor locations, shade positions, shade movements, shadow information, reflectance information, the relationship of sensor data to shade movements and/or to manual overrides and/or the like. The reporting feature may also allow users to analyze historical data detail. For example, historical data regarding manual or automated shade movement in conjunction with at least one of sky condition, brightness sensor data, shadow information, reflectance information, and the like, may allow users to continually optimize the system over time. As another example, data for a particular period can be compared from one year to the next, providing an opportunity to optimize the system in ways that have never been possible or practical with existing systems[0100])
a window shade movement, adjusting a motor, (Moreover, the proactive and/or reactive control algorithms may take any appropriate action responsive to a measured and/or calculated BTU load, including, for example, generating a movement request to one or more ADIs 105 and/or motors 130. For example, CCS 110 may generate a notification and/or movement request to move a window covering into a first position in response to a measured load of75 BTUs inside a window. [0065])
adjusting a light, (the system can also provide information for adjusting lighting control, HVAC control, glass control and a/v control. [0032], optimized lighting control program which tunes lighting performance based on task tuning, scheduling, occupancy, daylight harvesting, variable load shedding, personal control; personal green dashboard tracks the energy efficiency of the user and compares to others either in same building and/or in local vicinity (could be linked into utility programs for leveraged rate). [0039], system can recommend to a lighting system certain compensation strategies when proper amounts of daylight or other light are not available to meet the requirements [0047], optimize the interior natural daylighting of a structure and/or optimize the efficiency of interior lighting systems. [0056])
adjusting speed of the window shade, (Motors 130 may also be configured to have each step and/or increment last a certain amount of time. Moreover, motors 130 may follow pre-set positions on an encoded motor. The time and/or settings of the increments may be any range of time and/or setting, for example, less than one second, one or more seconds, and/or multiple minutes, and/or a combination of settings programmed into the motor encoded, and/or the like. In one embodiment, each 1/8-inch increment of motors 130 may last five seconds. Motors 130 may be configured to move the window coverings at a virtually imperceptible rate to a structure's inhabitants... The increments may be consistent in span and time or may vary in span and/or time across the day and from day to day in order to optimize the comfort requirements of the space and further minimize abrupt window covering positioning transitions which may draw unnecessary attention from the occupants [0071])
…
adjusting air conditioning and instructing a building management system. (ASCN 100 may also employ other sensors; for example, one or more motion sensors may be configured to employ stricter comfort control routines when the building spaces are occupied. That is, if a room's motion sensors detect a large number of people inside a room, ASCN 100 may provide a notification and/or facilitate movement of the window coverings to provide greater shading and cooling of the room [0068] the system can also provide information for adjusting lighting control, HVAC control, glass control and a/v control. [0032] ASCN 100 may be configured to communicate with a Building Management System (BMS), a lighting system and/or a HVAC system to facilitate optimum interior lighting and climate control [0170])

Berman teaches Motors 130 may also be configured to have each step and/or increment last a certain amount of time... The increments may be consistent in span and time or may vary in span and/or time across the day and from day to day in order to optimize the comfort requirements of the space and further minimize abrupt window covering positioning transitions which may draw unnecessary attention from the occupants (Berman [0071]), which suggests, but may not explicitly disclose:
adjusting acceleration of the window shade,

Skinner teaches:
adjusting acceleration of [a] window shade, (the window covering's velocity between the starting point 331 and the ending point 333 may be non-uniform. For example, in the exemplary operating curve 350, the architectural window covering 100 may slightly accelerate or slightly decelerate during the constant velocity segment of the curve 350 to maintain an overall constant velocity and, for example, to correct for error or jitter in the travel of the shade [0036])

Given the suggestion of Berman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjusting the automation routine such that the system performs and action comprising adjusting the speed of the window shade of Berman to include adjusting acceleration of the window shade, as taught by Skinner.

One would have been motivated to make such a modification to correct for error or jitter in the travel of the shade. (Skinner [0036])

Regarding Claim 15, the rejection of Claim 13 is incorporated.
Berman teaches:
wherein the processor is further configured to acquire information about the user associated with the override request and the override mode. (The system can incorporate additional data into its analysis such as the occupant's calendar information (e.g., on vacation for 1 week), the company's calendar information (e.g., company holiday party), ... preferences, profiles, social media information (e.g., Twitter, Facebook, etc.), [0033] A "consumer profile" or "consumer profile data" may comprise any information or data about a consumer that describes an attribute associated with the consumer (e.g., a preference, an interest, demographic information, personally identifying information, and the like). [0181])

Regarding Claim 16, the rejection of Claim 15 is incorporated.
Berman teaches:
wherein the processor is further configured to transmit queries to obtain more information from the user about the override request and the override mode. (CCS 110 algorithms may include a touch screen survey function. For example, this function may allow a user to select from a menu of reasons prior to overriding a shade position from the touch screen. The function may also record the user's manual adjustment of the window coverings. This data may be saved in a database associated with CCS 110 and used to fine tune ASCN 100 parameters in order to minimize the need for such overrides. Thus, CCS 110 can actively learn how a building's occupants use the shades, and adjust the notifications to these shade uses. In this manner, CCS 110 may fine-tune, refine, and/or otherwise modify one or more proactive and/or reactive algorithms responsive to historical data [0062])

Regarding Claim 17, the rejection of Claim 16 is incorporated.
Berman teaches:
wherein the processor is further configured to track time and conditions associated with the override request mode. (artificial intelligence/self-learning (e.g., User can log when they manual override the window covering. Program logs the pertinent environmental conditions at the time and performs trending. When similar conditions come up again it recommends that the user may want to override the window coverings based on previous history); [0039] CCS 110 algorithms may use occupant-initiated override log data to learn what each local zone occupant prefers for his optimal shading. This data tracking may then be used to automatically readjust zone-specific CCS 110 algorithms to adjust one or more sensors 125, motors 130, notification modules 135 and/or other ASCN 100 system components to the needs, preferences, and/or desires of the occupants at a local level. That is, ASCN 100 may be configured to actively track each occupant's adjustments for each occupied zone and actively modify CCS 110 algorithms to automatically adapt to each adjustment for that particular occupied zone. CCS 110 algorithms may include a touch screen survey function. For example, this function may allow a user to select from a menu of reasons prior to overriding a shade position from the touch screen. The function may also record the user's manual adjustment of the window coverings. This data may be saved in a database associated with CCS 110 and used to fine tune ASCN 100 parameters in order to minimize the need for such overrides. Thus, CCS 110 can actively learn how a building's occupants use the shades, and adjust the notifications to these shade uses. In this manner, CCS 110 may fine-tune, refine, and/or otherwise modify one or more proactive and/or reactive algorithms responsive to historical data [0062] overrides of automated window covering position from previous years [0067], The adaptive/proactive mode may be configured to operate upon first installation for preset duration, whereby manual overrides of the automated settings may be logged and/or critical parameters identified which update the automated routines as to when a specific zone of shades should be deployed to a specific position. [0086])

Regarding Claim 18, the rejection of Claim 17 is incorporated.
Berman teaches:
further comprising buttons on the keypad configured to perform different functions related to the controlling of the window shade, (The touch screen may also be used to provide control and/or information… to provide override capabilities of the shade position to move a shade to a more desired location [0058], Manual Shade+Electronic Brake. Such a system includes a multi-stop manual shade, but instead of using a traditional mechanical means to hold the shade in a specific position, this device employs a solenoid or other brake mechanism to hold the shade in a specific position. The brake could act against the chain or it could brake against an internal mechanism in the shade like the rotating hub. This brake can be electronically controlled and offer the ability to track the shade position (via time or via encoder, etc.) and stop the shade at the specific multi-stop positions. The electronics may be coupled to a scheduler directly, or communicate wirelessly over Bluetooth, WIFI, etc. to a remote controller. The remote controller can be a smartphone or other user input device [0042] motors 130 may be configured to move the window coverings in ¼-inch increments. Motors 130 may also be configured to have each step and/or increment last a certain amount of time. Moreover, motors 130 may follow pre-set positions on an encoded motor. The time and/or settings of the increments may be any range of time and/or setting, for example, less than one second, one or more seconds, and/or multiple minutes, and/or a combination of settings programmed into the motor encoded, and/or the like. In one embodiment, each 1/s-inch increment of motors 130 may last five seconds. Motors 130 may be configured to move the window coverings at a virtually imperceptible rate to a structure's inhabitants. For example, ASCN 100 may be configured to continually iterate motors 130 down the window wall in finite increments thus establishing thousands of intermediate stopping positions across a window pane. The increments may be consistent in span and time or may vary in span and/or time across the day and from day to day in order to optimize the comfort requirements of the space and further minimize abrupt window covering positioning transitions which may draw unnecessary attention from the occupants [0071])

Berman, at least, suggests:
wherein a first of the buttons is pre-set to cause the window shade to be positioned directly to 25% open, (a second sensor may be positioned to view the window at a position of about 75% closed [0125] Manual Shade+Electronic Brake. Such a system includes a multi-stop manual shade, but instead of using a traditional mechanical means to hold the shade in a specific position, this device employs a solenoid or other brake mechanism to hold the shade in a specific position. The brake could act against the chain or it could brake against an internal mechanism in the shade like the rotating hub. This brake can be electronically controlled and offer the ability to track the shade position (via time or via encoder, etc.) and stop the shade at the specific multi-stop positions. The electronics may be coupled to a scheduler directly, or communicate wirelessly over Bluetooth, WIFI, etc. to a remote controller. The remote controller can be a smartphone or other user input device [0042] The touch screen may also be used to provide control and/or information… to provide override capabilities of the shade position to move a shade to a more desired location [0058] Any number of predefined BTU loads and/or window covering positions may be utilized or provided in a notification. In this manner, CCS 110 may be configured to provide a notification and/or move one or more window coverings into various predefined positions in order to modify the intensity of the solar penetration and resulting BTU load on a structure [0066] four different stop positions 215, 220, 225, and 230 [0106], FIG. 2A and 2B)
a second of the buttons is pre-set to cause the window shade to be positioned directly to 50% open, (A "halfway open" position [0066] a predetermined position, for example 50% of fully open [0158] Manual Shade+Electronic Brake. Such a system includes a multi-stop manual shade, but instead of using a traditional mechanical means to hold the shade in a specific position, this device employs a solenoid or other brake mechanism to hold the shade in a specific position. The brake could act against the chain or it could brake against an internal mechanism in the shade like the rotating hub. This brake can be electronically controlled and offer the ability to track the shade position (via time or via encoder, etc.) and stop the shade at the specific multi-stop positions. The electronics may be coupled to a scheduler directly, or communicate wirelessly over Bluetooth, WIFI, etc. to a remote controller. The remote controller can be a smartphone or other user input device [0042] The touch screen may also be used to provide control and/or information… to provide override capabilities of the shade position to move a shade to a more desired location [0058] Any number of predefined BTU loads and/or window covering positions may be utilized or provided in a notification. In this manner, CCS 110 may be configured to provide a notification and/or move one or more window coverings into various predefined positions in order to modify the intensity of the solar penetration and resulting BTU load on a structure [0066] four different stop positions 215, 220, 225, and 230 [0106], FIG. 2A and 2B)
and a third of the buttons is pre-set to cause the window shade to be positioned directly to 75% open. (A first sensor may be positioned to view the window covering at a position corresponding to window coverings 255 being about 25% closed [0125] Manual Shade+Electronic Brake. Such a system includes a multi-stop manual shade, but instead of using a traditional mechanical means to hold the shade in a specific position, this device employs a solenoid or other brake mechanism to hold the shade in a specific position. The brake could act against the chain or it could brake against an internal mechanism in the shade like the rotating hub. This brake can be electronically controlled and offer the ability to track the shade position (via time or via encoder, etc.) and stop the shade at the specific multi-stop positions. The electronics may be coupled to a scheduler directly, or communicate wirelessly over Bluetooth, WIFI, etc. to a remote controller. The remote controller can be a smartphone or other user input device [0042] The touch screen may also be used to provide control and/or information… to provide override capabilities of the shade position to move a shade to a more desired location [0058] Any number of predefined BTU loads and/or window covering positions may be utilized or provided in a notification. In this manner, CCS 110 may be configured to provide a notification and/or move one or more window coverings into various predefined positions in order to modify the intensity of the solar penetration and resulting BTU load on a structure [0066] four different stop positions 215, 220, 225, and 230 [0106], FIG. 2A and 2B)

Mullet ‘530 teaches:
buttons on [a] keypad configured to perform different functions related to the controlling of the window shade, wherein a first of the buttons is pre-set to cause the window shade to be positioned directly to 25% open, a second of the buttons is pre-set to cause the window shade to be positioned directly to 50% open, and a third of the buttons is pre-set to cause the window shade to be positioned directly to 75% open. (See FIG.s 5 and 17, First, second and third position buttons 108, 110, 112, when actuated, move motorized window covering(s) 36 associated with the selected group 72 to a first predetermined position, a second predetermined position and a third predetermined position, respectively. In one arrangement, these first, second and third predetermined positions are set at approximately 75% open, 50% open (or half open) and 25% open, respectively. [0075])

Given the suggestion of Berman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and keypad of Berman to include wherein a first of the buttons is pre-set to cause the window shade to be positioned directly to 25% open, a second of the buttons is pre-set to cause the window shade to be positioned directly to 50% open, and a third of the buttons is pre-set to cause the window shade to be positioned directly to 75% open, as taught by Mullet ‘530.

One would have been motivated to make such a modification because it provides a convenient and easy to use system and method of controlling motorized window shades (Mullet '530 [0014]).

Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive.
On pages 7-8 of the response, Applicant states that Claim 1 has been amended to further clarify that the learning takes place during the entire override mode, and not just during the override request and submits:
“As set forth by the Examiner in the "Response to Arguments" section, Applicant agrees that Berman may record user inputs such as touch screen entries, manual adjustments or manual overrides. Moreover, as set forth on page 66 of the Office Action, the system may log data "during the override request" ( emphasis added). The logging of data during the request is limited to the time when the request data packet or signal for an override is submitted. However, Applicant asserts that Berman does not disclose, and is silent regarding, logging of data during the entire override mode that lasts for a certain time period. The Berman system may include a pre-set duration or a pre-set timer to return to automation mode, but such a feature is not relevant to the logging of data during the entire override time period.”

Examiner respectfully disagrees.
Berman is not limited to the logging of data only during the time when the request data packet or signal for an override is submitted. For example, Berman teaches that, when a notification, manual adjustment and/or reactive control algorithm interrupts operation of a proactive algorithm, the motor controller can be set up with specific conditions which determine how and when the motor controller can return to Automatic Mode. When a notification, manual adjustment and/or reactive control algorithm interrupts operation of a proactive algorithm, the motor controller can be set up with specific conditions which determine how and when the motor controller can return to Automatic Mode. For example, this return to Automatic Mode maybe based upon when a predetermined condition has been reached (for example, when the brightness returns below a certain level through certain sensors), when the brightness detected is a configurable percentage less than the brightness detected when the motor was placed into brightness override, if the proactive algorithms require the window covering to further cover the shade, when fuzzy logic routines weigh the probability that the motor can move back into automatic mode (based on information regarding actual brightness measurements internally, actual brightness measurements externally, the profile angle of the sun, shadow conditions from adjacent buildings or structures on the given building based on the solar altitude and/or azimuth, reflectance conditions from external buildings or environmental conditions, and/or the like, or any combination of the same), and/or at any other manual and/or predetermined condition or control (Berman [0070]). Berman further teaches that ASCN 100 may be configured to actively track each occupant's adjustments for each occupied zone and actively modify CCS 110 algorithms to automatically adapt to each adjustment for that particular occupied zone, CCS 110 can actively learn how a building's occupants use the shades, and adjust the notifications to these shade uses. In this manner, CCS 110 may fine-tune, refine, and/or otherwise modify one or more proactive and/or reactive algorithms responsive to historical data. (Berman [0062]), with further examples that ASCN 100 can generate daylighting reports based on floor plans, power usage, event log data, sensor locations, shade positions, shade movements, shadow information, reflectance information, the relationship of sensor data to shade movements and/or to manual overrides and/or the like (Berman [0100]) and the analysis systems may include outdoor environmental conditions such as… internet-based weather sources (Berman [0037]). Thus, Examiner respectfully submits that Berman teaches logging of data during the entire override mode that lasts for a certain time period, and further teaches a learning button configured to, in response to the learning button being activated by a user, instruct the processor to start to acquire data about environmental conditions and building conditions that exist near the user from a first time the learning button is activated and an override mode is active until a second time when the override mode returns back to an automation routine, wherein the override mode overrides the automation routine, and wherein the override mode is initiated by an override request using an override button that is different from the learning button, wherein the processor adjusts the automation routine based on the environmental conditions and the building conditions during the time that the override mode is active.
Berman is used in combination with Kummer to teach the limitations of independent Claim 1. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 8 of the response, Applicant submits:
“Applicant further amends independent claim 1 to include that the automation is based on the impacts of a particular user. In particular, independent claim 1 includes "a learning button configured to, in response to the learning button being activated by a user, instruct the processor to start to acquire data about environmental conditions and building conditions that exist near the user from a first time the learning button is activated and an override mode is active until a second time when the override mode returns back to an automation routine" ( emphasis added). As set forth in paragraph 0026, "The system 100 may then adjust its algorithm or implement a new algorithm that leaves certain window shades open (near this particular user) during rainy weather." (emphasis added)”

		Examiner respectfully disagrees.
Berman teaches that CCS 110 algorithms may use occupant-initiated override log data to learn what each local zone occupant prefers for his optimal shading. This data tracking may then be used to automatically readjust zone-specific CCS 110 algorithms to adjust one or more sensors 125, motors 130, notification modules 135 and/or other ASCN 100 system components to the needs, preferences, and/or desires of the occupants at a local level. That is, ASCN 100 may be configured to actively track each occupant's adjustments for each occupied zone and actively modify CCS 110 algorithms to automatically adapt to each adjustment for that particular occupied zone, CCS 110 can actively learn how a building's occupants use the shades, and adjust the notifications to these shade uses. In this manner, CCS 110 may fine-tune, refine, and/or otherwise modify one or more proactive and/or reactive algorithms responsive to historical data. (Berman [0062]). Thus, Examiner respectfully submits that Berman teaches that the automation is based on the impacts of a particular user, and also teaches a learning button configured to, in response to the learning button being activated by a user, instruct the processor to start to acquire data about environmental conditions and building conditions that exist near the user from a first time the learning button is activated and an override mode is active until a second time when the override mode returns back to an automation routine, wherein the override mode overrides the automation routine, and wherein the override mode is initiated by an override request using an override button that is different from the learning button, wherein the processor adjusts the automation routine based on the environmental conditions and the building conditions during the time that the override mode is active.
Berman is used in combination with Kummer to teach the limitations of independent Claim 1. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Also, on page 8 of the response, Applicant submits:
“On page 69 of the Office Action, the Examiner cites to only paragraph 0014 that discloses one particular embodiment of a single button function. Moreover, the Examiner's citations on page 70 of the Office Action refers to the sensors moving the shades to different positions. However, the originally filed specification and Figure 1 clearly include the use of multiple buttons, wherein each button moves the shade to a different position (as noted by the different shading level of each button in Figure 1). As stated in paragraph 015, "For example, each of the preset buttons may represent a window shade being 25% (e.g., 165), 50% (e.g., 170) or 75% (e.g., 175) open" (emphasis added). As such, Applicant is unsure how the Examiner could interpret "a first of the buttons .... a second of the buttons .... a third of the buttons" as one button. Applicant asserts that Mullet also does not disclose multiple buttons with each button specifically corresponding to moving a window shade directly to a particular percentage coverage, without stopping at intermediate positions.”

		Examiner respectfully disagrees.
Examiner notes that  FIG. 1 of the originally filed specification includes a depiction of multiple buttons and ¶ [0015] states, “each of the preset buttons may represent a window shade being 25% (e.g., 165), 50% (e.g., 170) or 75% (e.g., 175) open.”. However, the originally filed specification also states in ¶ [0015] that “[i]n various embodiments, any preset number of actions (e.g., shade positions) may be included and any number of buttons representing different actions or part of the actions may be included. Moreover, one button may be configured to activate different preset actions by, for example, depressing the button multiple times.” Furthermore, ¶ [0032] of the originally filed specification states, “Furthermore, any reference to singular includes plural embodiments, and any reference to more than one component or step may include a singular embodiment or step. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, the broadest reasonable interpretation of the limitation in light of the specification includes the use of plural components to include a singular component, and also supports an interpretation in which one button may be configured to activate different preset actions.
However, as shown in the Office Action above, Mullet ‘530 teaches, at least, three distinct buttons on a keypad configured to perform different functions related to the controlling of a window shade, wherein a first of the buttons is pre-set to cause the window shade to be positioned directly to 25% open, a second of the buttons is pre-set to cause the window shade to be positioned directly to 50% open, and a third of the buttons is pre-set to cause the window shade to be positioned directly to 75% open. (e.g. FIG. 5, buttons 108, 110 and 112; First, second and third position buttons 108, 110, 112, when actuated, move motorized window covering(s) 36 associated with the selected group 72 to a first predetermined position, a second predetermined position and a third predetermined position, respectively. In one arrangement, these first, second and third predetermined positions are set at approximately 75% open, 50% open (or half open) and 25% open, respectively. (Mullet ‘530 [0075])
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.
The dependent claims are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.

Conclusion
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179